Citation Nr: 1519986	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-03 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for diabetic neuropathy of the right upper extremity.

2. Entitlement to service connection for diabetic neuropathy of the left upper extremity.

3. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction associated with residuals of sarcoidosis.

4. Entitlement to an initial disability rating in excess of 40 percent for diabetic neuropathy of the right lower extremity.

5. Entitlement to an initial disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity.

6. Entitlement to an initial disability rating in excess of 60 percent for fecal incontinence.

7. Entitlement to an initial disability rating in excess of 10 percent for diabetic gastroparesis.

8. Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

9. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, NOS.

10. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound (HB).

11. Entitlement to additional automobile or adaptive equipment.


REPRESENTATION

Appellant represented by:	Berry Law Firm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to July 1980, from October 1983 to February 1984, and from September 1994 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007, April 2007, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran had a hearing before an Acting Veterans Law Judge (AVLJ) regarding several of the issues on appeal. In response, in August 2012, the Board remanded several of the claims for further development and consideration.

The Veteran testified before the undersigned at a January 2015 video-conference hearing regarding his claim for additional entitlement to automobile and adaptive equipment. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of his claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In March 2015, the undersigned informed the Veteran's attorney that he had also perfected an appeal as to the disability ratings assigned for his diabetes mellitus and its residual bilateral peripheral neuropathy, but at the time of submission of his substantive appeal, the Veteran did not request a hearing. See March 2015 VLJ Letter.

The Veteran's representative replied later that same month, noting that the Veteran did not wish to have an additional hearing, including on the issues that were previously heard before the AVLJ, who is no longer employed at the Board. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (the Board member who conducts the hearing will participate in making the final determination of the claim). Rather, the Veteran requested that his case be decided on the evidence of record. See March 2015 Correspondence.

This appeal was primarily processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal is remanded for further development, to especially include further VA examinations in response to the May 2013 and August 2013 VA examination reports. The May 2013 neurology examiner noted that she did not believe the Veteran had total loss of use of his feet, and reported a significant psychological component to his medical presentation, with "suspected psychogenic origin (subconscious or malingering)." May 2013 VA Examination Report. She also noted the necessity of further workup to determine if there was an organic, or medical, cause for his neurological symptoms, to include claimed inability to walk and loss of use of his feet, pertinent to several of his above claims. Id.

The August 2013 A&A/HB examiner noted the Veteran did not cooperate with testing and claimed he was unable to move. August 2013 VA Examination Report. The examiner opined the Veteran's service-connected conditions would not cause paralysis and inability to move. Id. The examiner further noted the Veteran had mental health issues, including a clinical notation of factitious disorder, or exaggeration of existing symptoms, and that he was a "conflicting historian" regarding past symptoms and treatment. Id. Therefore, further neurological and psychological examinations are needed prior to determining whether he has upper extremity diabetic neuropathy, and prior to determining the severity of his current service-connected disabilities, including if they require SMC and additional automobile and adaptive equipment.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding medical records from the VA Medical Center in Phoenix, Arizona, dating from January 2014 forward.

3. After the passage of a reasonable amount of time or upon the Veteran's response, arrange for the Veteran to undergo a VA neuropsychological assessment. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a) The VA examiner must conduct a complete examination, including appropriate diagnosis tests, and provide a comprehensive assessment of any neuropsychological problems.

b) The VA examiner must discuss the Veteran's complaints of loss of use of the feet, paralysis, and inability to walk/move.

c) The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

November 2012 X-Rays, which show an essentially unremarkable lumbar, sacrum, and coccyx spine.

May 2013 VA Examination Report, noting a significant psychological component to the Veteran's medical presentation, with "suspected psychogenic origin (subconscious or malingering)."

July 2013 VAMRs, indicating an Axis II diagnosis of factitious disorders vs dependent personality disorder.

August 2013 VA Examination Report, indicating the Veteran claims inability to move and refusal to cooperate with testing, and referencing the clinical notation of factitious disorder.

4. Then return the claims file to the VA examiner who performed the July 2010 mental disorders examination for a new examination. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a) The examiner must assess the degree of social and occupational impairment caused by the Veteran's service-connected PTSD with depressive disorder, NOS.

b) The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2010 VA Mental Disorders Examination Report.

June 2012 VA Addendum Opinion.

December 2012 VA Addendum Opinion.

August 2013 A&A/HB Examination Report, noting the Veteran said he went through a "nasty divorce" and did not want his ex-wife knowing where he lived.

Neuropsychological Assessment Report (requested as part of this remand).

5. Also return the claims file to the VA examiner who performed the January 2013 diabetes mellitus examination for a new examination, to include any peripheral neuropathy, fecal incontinence associated with diabetes, and diabetic gastroparesis. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a) The VA examiner must conduct a diabetes mellitus examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's service-connected diabetes mellitus type II, to include whether he requires insulin, restricted diet, oral hypoglycemics, and/or regulation of activities. The examiner should also note whether the Veteran has had ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, and if so, the frequency of the hospitalizations or visits; as well as any progressive loss of weight and strength.

b) The examiner should identify whether the Veteran has bilateral upper extremity peripheral neuropathy associated with his diabetes mellitus, and if so, the examiner should identify the nature, frequency, and severity of the symptoms.

c) The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's bilateral lower extremity peripheral neuropathy. Specifically, the examiner must determine whether the Veteran's peripheral neuropathy results in complete or incomplete paralysis of the right and/or left low extremity. If the examiner finds that the paralysis is incomplete, he or she must opine as to whether the Veteran's symptoms are mild, moderate, moderately severe, or severe with marked muscular atrophy.

d) The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's fecal incontinence. Specifically, the examiner must determine whether the Veteran's fecal incontinence results in complete loss of sphincter control.

e) The examiner should identify the nature, frequency, and severity of the symptoms associated with the Veteran's diabetic gastroparesis. Specifically, the examiner must determine whether the Veteran's diabetic gastroparesis results in mild, moderate, moderately severe, or severe symptoms.

f) The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 2013 VA Diabetes Examination Report.

May 2013 Central Nervous System Examination Report.

May 2013 VA Examination Report, indicating the Veteran does not have total loss of use of his feet, and any loss of use is not secondary to neuropathy.

May 2013 Private Medical Records (PMRs), noting significant diabetic neuropathy, right-sided weakness, bilateral lower extremity decreased sensation, no sensation in right leg, decreased sensation 3/4 of the way up left leg, and decreased sensation halfway up right forearm.

May 2013 PMRs, showing the results of nerve conduction studies.

August 2013 A&A/HB Examination Report, noting Veteran stated his arms hurt, he moved his hands slightly, and he reported he was unable to move.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the all of the issues on appeal. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




